Citation Nr: 0713616	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  03-20 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 30 percent for 
retrolisthesis of the C3-C4 vertebrae    


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1981 to April 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2003, by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.                  

In January 2005, the veteran appeared at a hearing before the 
undersigned.  A transcript of the hearing is in the record.

In May 2006, the veteran's motion to advance the case on the 
docket was granted. 

In June 2006, the Board remanded the matter for additional 
evidentiary development.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directives is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).  


FINDING OF FACT

Retrolisthesis of the C3-C4 vertebra is manifested by 
limitation of motion without unfavorable ankylosis, 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during a 12 month period, 
or associated peripheral nerve abnormality.       


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for 
retrolisthesis of the C3-C4 vertebrae have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2002); 
Diagnostic Codes 5242, 5243 (2006).   

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters in January 2003 and June 2006.  The veteran was 
notified of the evidence needed to substantiate the claim for 
increase, namely, evidence that a disability had become 
worse.  The veteran was informed that VA would obtain VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit any evidence that would include that in his 
possession.  The notice included the degree of disability 
assignable and the general provision for the effective date 
of the claims, that is, the date of receipt of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim). 

To the extent that the VCAA notice about the degree of 
disability assignable came after the initial adjudication, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  However, the 
procedural defect was cured without prejudice to the veteran 
because he had a meaningful opportunity to participate 
effectively in the processing of the claim as he had the 
opportunity to submit additional argument and evidence and to 
address the issue at a hearing.  The claim was then 
readjudicated following the content-complying notice as 
evidenced by the supplemental statement of the case in 
January 2007.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the RO has afforded 
the veteran VA examinations.  As there is no indication of 
the existence of additional evidence to substantiate the 
claim, no further assistance to the veteran is required to 
comply with the duty to assist.  




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that in November 1990 the 
veteran was involved in a motor vehicle accident.  
Subsequently, the veteran was diagnosed with a cervical 
sprain.  In March 1994, x-rays revealed degenerative changes 
and retrolisthesis of C3 in relationship to C4 and C4 in 
relationship to C5.  

By rating decision, dated in March 1996, the RO granted 
service connection for retrolisthesis of the C3-C4 vertebrae 
and assigned a 20 percent rating under Diagnostic Code 5290.  

In December 2002, the veteran filed his current claim for 
increase. 

VA records show that in November 2002 x-rays of the cervical 
spine revealed exaggerated lordosis, spondylosis, and neural 
foraminal narrowing at the level of C3-4.  In December 2002, 
an MRI of the cervical spine revealed spondylosis with spinal 
stenosis.  In January 2003, an electromyograph (EMG) study 
revealed a left ulnar nerve compression at the elbow and mild 
prolongation of the right ulnar sensory peak.       

On VA examination in January 2003, the veteran complained of 
chronic neck pain with tingling in the fingers of each hand.  
The physical examination showed no sign of muscle spasm or 
tenderness.  Range of motion was 45 degrees of flexion, 30 
degrees of extension, 30 degrees of lateral bending in each 
direction, and 45 to 50 degrees of rotation in each 
direction.  The diagnosis was cervical spine sprain with 
symptoms of radiculopathy.  

By rating decision, dated in February 2003, the RO increased 
the rating to 30 percent disabling under Diagnostic Codes 
5010 and 5290. 



In January 2005, the veteran testified that he had chronic 
neck pain with numbness in his fingers.  

VA records from March 1996 to January 2005 show intermittent 
treatment for the service-connected neck disability.  

As directed by the Board in the remand in June 2006, the 
veteran was afforded a VA neurological examination in August 
2006.  The examiner stated that he had reviewed the veteran's 
file.  The veteran complained of constant neck pain, 
radiating into the lower back, and of numbness in the ring 
and small fingers of each hand.  The examiner reported that 
the cranial nerve examination demonstrated no abnormality 
other than difficulty in lateral rotation of the cervical 
spine.  Motor examination showed normal muscle mass, tone, 
and strength.  Station, gait, and coordination were normal.  
Primary sensation was normal.  The examiner found no clear 
evidence of a cervical radiculopathy, but he did find ulnar 
nerve compression at the elbow.  In an addendum, dated in 
October 2006, the examiner stated that the veteran recently 
had an MRI and an EMG study of the cervical spine, which 
demonstrated bilateral carpal tunnel syndrome and bilateral 
ulnar nerve compression at the elbows, which were not related 
to the service-connected disability.  

Analysis

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which are based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful motion is 
also a factor.  38 C.F.R. § 4.59.

During the pendency of this appeal, the rating criteria for 
rating a disability of the spine were amended.  The Board is 
required to consider the claim in light of both the old and 
new criteria to determine whether an increase is warranted.  

The service-connected retrolisthesis of the C3-C4 vertebrae 
is currently rated 30 percent disabling under Diagnostic Code 
5010 (arthritis).  Arthritis established by x-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

For VA rating purposes, the normal ranges of motion of the 
cervical spine are forward flexion and extension to 45 
degrees, lateral flexion, right and left, to 45 degrees, and 
rotation, right and left, to 80 degrees.  38 C.F.R. § 4.71a, 
Plate V.

On the basis of limitation of motion of the cervical spine, 
the Board notes that the maximum schedular evaluation for 
severe limitation of motion of the cervical spine under the 
old Diagnostic Code 5290 was 30 percent.  Therefore, given 
that the veteran is currently receiving a 30 percent 
disability rating for his service-connected cervical spine 
disability, the Board notes that the 30 percent rating is the 
maximum schedular rating under the old Diagnostic Code 5290 
for limitation of motion of the cervical spine, including 
pain and functional loss due to pain, and, as such, an 
evaluation higher than 30 percent is not available under the 
old Diagnostic Code 5290.  

Under the new criteria, limitation of motion was incorporated 
into a General Rating Formula for Diseases and Injuries of 
the Spine.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, the criterion for the next higher 
rating, 40 percent, is unfavorable ankylosis of the entire 
cervical spine.  Upon a review of the medical evidence of 
record, there is no evidence showing that the veteran has 
ankylosis of the cervical spine.  Thus, under the new 
criteria, the General Rating Formula for Diseases and 
Injuries of the Spine, as there is no ankylosis, the criteria 
for a 40 percent rating under the General Rating Formula for 
Diseases have not been met. 

In light of the above, the Board finds that there is no 
factual support for a rating higher than 30 percent under 
either the old Diagnostic Code 5290 or under the new General 
Rating Formula for Diseases and Injuries of the Spine.

Also, under the General Rating Formula for Diseases and 
Injuries of the Spine, any associated objective neurologic 
abnormality is separately rated under the appropriated 
diagnostic code. 

Under Diagnostic Codes 8510 to 8519, a compensable rating for 
involvement of a peripheral nerve of the cervical spine 
requires mild incomplete paralysis of the affected nerve.  
With regard to neurological manifestations, the VA examiner 
expressed the opinion that ulnar neuropathy and carpal tunnel 
syndrome, shown by EMG, were not related to service-connected 
disability.     

As for intervertebral disc syndrome, prior to September 2002, 
the criterion for the next higher rating, 40 percent, under 
the old Diagnostic Code 5293 was severe intervertebral disc 
syndrome with characteristic pain and demonstrable muscle 
spasm or other neurological findings appropriate to the site 
of the diseased disc with recurring attacks and intermittent 
relief. 

On VA examination in January 2003, there was no sign of 
muscle spasm. On VA examination in August 2006, the nerve 
examination demonstrated no abnormality other than difficulty 
in lateral rotation of the cervical spine.  Motor examination 
showed normal muscle mass, tone, and strength.  Station, 
gait, and coordination were normal.  Primary sensation was 
normal.  The examiner found no clear evidence of a cervical 
radiculopathy.  The neurological abnormalities that were 
found, bilateral carpal tunnel syndrome and bilateral ulnar 
nerve compression at the elbows, were not related to the 
service-connected disability.  As neurological findings 
appropriate to the site of the diseased disc have not been 
demonstrated, the criterion for a rating higher than 30 
percent under the old criteria of Diagnostic Code 5293 have 
not been met.  



Effective September 2002, Diagnostic Code 5293 was revised to 
evaluate intervertebral disc syndrome either on the basis of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (which was renumbered as 
Diagnostic Code 5243 in September 2003, but there was no 
change in the rating criteria).  

The criteria for the next higher rating, 40 percent, based on 
incapacitating episodes incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. 

Under Diagnostic Code 5293, effective from September 2002, 
and currently, the disability does not warrant the assignment 
of a rating higher than 30 percent.  As there is no evidence 
of record showing that the veteran's neck disability has 
required bed rest prescribed and treated by a physician.  
Thus, as incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during a 12 month 
period have not been shown, the criteria for a 40 percent 
rating under Diagnostic Code 5293, effective from September 
2002, and currently, is not warranted.

For these reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).   

ORDER

Entitlement to a rating higher than 30 percent for 
retrolisthesis of the C3-C4 vertebrae is denied.   


____________________________________________
GEORGE E. GUIDO, JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


